DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in line 3, the phrase “double crown table facet” is misleading and mis-descriptive.  The element being describe by this limitation is directed to that portion of the gemstone that is customarily called the crown.  A table facet is usually the top facet of the crown along with multiple different types and shapes of facets on the crown.  A suggestion would be to change “double crown table facet” to “crown”.  Also, the use of “double” meaning two is misdescritpive.  There is only a single crown on the disclosed gemstone.

    PNG
    media_image1.png
    181
    565
    media_image1.png
    Greyscale




	ambiguous.  Are they arranged or not, i.e., they just appear to be arranged?
line 5, “first points at a girdle depth ranging 70-85%” is misdescriptive and indefinite.  According to the specification, 
“The short arms of the kite shaped facet meet at the culet and long arms meet at 1st points which are at a girdle depth ranging from 70 to 85 % of the girdle depth. The short arms and long arms of each pavilion main facet meet at 2nd points at depths ranging from 80 to 96% of the girdle depth.” 

The limitation merely states “at a girdle depth ranging 70-85%”, which is indefinite.  The scope of the depth is not determinable.  What is the depth 70-85% of?  In the specification, it does state that it is 70-85% of the girdle depth.  Correction is required.  This same problem exists in line 7 with the limitation “a girdle depth ranging from 80-96%”.
line 6, “each pavilion main facet” lacks antecedence.  It should state “each kite shaped 
	pavilion main facet”.
line 11, “short half facets” lack antecedence.  It should state “substantially triangular 
	short half facets”
line 12,  “the pairs of short half facets” lack antecedence.  It is suggested that this phrase be changed to “the pairs of substantially triangular short half facets” to correct the antecedence problem.  And, the phrase “alternating with the long arms of the pavilion main facets” is indefinite and misdesciptive.  These facets are formed between the pair of long arms of the pavilion main facets.  They do not alternate.  And, what is meant by they alternate with the long arms of the pavilion main facets?
In paragraph ii., lines 2 and 3, “the interface” lacks antecedence.  It should be “the first 
		interface”.

symmetrical short half facets” are defining.  The reference letter T is used to indicate that the facet is a substantially triangular short half facet.  Are the short half facets different from the substantially triangular short half facets?  If so, please indicate the facets in the drawing and remove the letter T in parenthesis. 
line 3, “the interface” lacks antecedence.  It should be “the first 
		interface”.
In paragraph v., “the girdle depth of a first point of one pair of symmetrical pavilion main facets” 
lacks antecedence.  “the girdle depth of the interface” lacks antecedence. “the interface” lacks antecedence.  “the pair of short half facets” lacks antecedence.  Also, it is misdescriptive to state that the facets are the same when they have a 15% variance.
In claims 2 and 3, are the sixteen first upper crown facets, sixteen second upper crown facets, eight crown main facets and eight star facets in addition to those first upper crown facets, second upper crown facets, crown main facets and star facets?  The claim is unclear if these facets are the same facets already recited in claim 1.
Regarding claims 6 and 9, “short half facets” lacks antecedence.  The short half facets should be “substantially triangular short half facets” to correct the antecedent problems.
	In claims 7 and 8, “the second pavilion short half angle” and “the first pavilion short half angle” lack antecedence.
	In claim 10, “the pair of symmetrical short half facets” lacks antecedence.  “the first point” and “the second point” of the pavilion main facets lack antecedence.
	In claim 11, “the first point of the pair of pavilion main facets” and “the pavilion mains” lack 
antecedence. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677